Motion referred to the court that rendered the decision of June 30, 1947 {ante, p. 934). Present — Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ. Motion granted to the extent of reconsidering the motion to dismiss the appeal and, on reconsideration, the motion to dismiss the appeal is denied, without costs. The administratrix was a party aggrieved and, therefore, entitled to appeal. {Fiester v. Shepard, 26 Hun 183, affd. 92 N. Y. 251.) Present — Hagarty, Acting P. J., Carswell, Johnston, Nolan and Sneed, JJ.